EXAMINER'S AMENDMENT
In an interview dated 6/6/2022, Applicant’s Representative Erik Swenson (Reg. No. 45,147), authorized the following amendments to the claims to be made by Examiner’s Amendment to place the application in condition for allowance. Claims 1, 7, and 13 are amended herein. Dependent claims 2 – 6, 8 – 12, 14 – 20 are maintained as previously presented.
“1. (Currently Amended) A method, comprising: 
measuring, by a client monitoring agent residing on a client computing device, a data rate for each of a set of channels on a remote server, wherein the step of measuring the data rate comprises: 
initializing a communication session with the remote server; 
transmitting, through the communication session, channel data rate commands for each of a plurality of channels in a set of channels to the remote server for execution, wherein the channel data rate commands are generated by a client script engine, each of the channel data rate commands specifying at least one time period for measuring the data rate; and 
receiving, through the communication session, the data rate of each of the channels in the set of channels, in response to the channel data rate commands; 
calculating, by the client monitoring agent, an average data rate for the channels in the set of channels; 
determining, by the client monitoring agent, whether any data rate of any channel of the set of channels is 
generating, by the client monitoring agent, an alert for the data rate of the 

7. (Currently Amended) A computer program product, comprising: 
a non-transitory computer-readable medium of a client computing device comprising code of a client monitoring agent to reside on the client computing device to perform the steps of: 
measuring a data rate of a set of channels on a remote server, wherein the step of measuring the data rate comprises: 
initializing a communication session with the remote server; 
transmitting, through the communication session, channel data rate commands for each of a plurality of channels in a set of channels to the remote server for execution, wherein the channel data rate commands are generated by a client script engine, each of the channel data rate commands specifying at least one time period for measuring the data rates; 
receiving, through the communication session, the data rate of the channels in the set of channels, in response to the channel data rate commands, 
calculating an average data rate for the channels in the set of channels, 
determining whether any data rate of any channel of the set of channels is 
generating an alert for the data rate of the 

13. (Previously Presented) An apparatus, comprising: 
a memory; and -5-RA6019-CON 
a processor of a client computing device coupled to the memory, wherein the processor is configured to perform the steps of a client monitoring agent residing on the client computing device: 
measuring a data rate of a set of channels on a remote server, wherein the step of measuring the data rate comprises: 
initializing a communication session with the remote server; 
transmitting, through the communication session, channel data rate commands for each of a plurality of channels in a set of channels to the remote server for execution, wherein the channel data rate commands are generated by a client script engine, each of the channel data rate commands specifying at least one time period for measuring the data rates; and 
receiving, through the communication session, the data rate of each of the channels in the set of channels, in response to the channel data rate commands, 
calculating an average data rate for the channels in the set of channels; 
determining whether any data rate of any channel of the set of channels is 
generating an alert for the data rate of the 

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance.
Independent claims 1, 7, and 13 recite similar subject matter and are allowed based upon the same rationale. Reference is made herein to independent claim 1 as the representative claim.
Claim 1 recites a method of measuring data channels on a remote server by a client monitoring agent on a client device by initializing a communication session with the remote server, transmitting channel data rate commands for each of a plurality of channels, receiving the data rate for each channel, and calculating an average data rate used to determine the generation of an alert for a channel based upon that channel’s respective data rate being below a value.
Applicant’s arguments, found on pages 9 – 10 of Remarks dated 3/14/2022, wherein Applicant alleges Beattie, Jr. (US 2012/0005332A1), hereinafter “Beattie”, “is not calculating an average of all data channels at all [and] is not then comparing a single channel rate to the average of all channels”, have been fully considered and found persuasive. The prior art fails to teach the steps of calculating, by the client monitoring agent, an average data rate for the channels in the set of channels, determining, by the client monitoring agent, whether any channel of the set of channels is below a threshold amount below the average data rate, and generating, by the client monitoring agent, an alert for a data channel when the data channel is determined to be below the average data rate by the threshold amount and further fails to teach the claimed invention as a whole. Claim 1 is allowed over the prior art as the prior art fails to teach, suggest, or render obvious the claimed invention when considered as a whole. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIHAD KAMAL BOUSTANY whose telephone number is (571)270-0251. The examiner can normally be reached M-F: 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.B/               Examiner, Art Unit 2454                           

/MOHAMED A. WASEL/               Primary Examiner, Art Unit 2454